Title: From George Washington to Lieutenant Colonel William Washington, 1 December 1778
From: Washington, George
To: Washington, William


  
    Dr Sir
    [Fishkill, N.Y., 1 Dec. 1778]
  
I received your favor last night and have the pleasure of transmitting your Commission which had just come to hand before in a Letter from the president.
Full instructions were made out for Baylors Regiment—but by accident they were put up in the paper Chest with the baggage. They shall follow you as soon as possible. In the mean time you will put the Regiment in motion and proceed with it as fast as you can to Frederick town in Maryland where it is to quarter unless it can be better accomodated with Hay & forage at Hagers town—in which case you will take your Station at the latter.
I wrote Colo. Bland yesterday that I had ordered a Subaltern with 16 Dragoons of Moylans Regt to join him at Sherard’s ferry—to be relieved by a like or an inferior party from Baylor’s when he gets to Frederick town if the state of the Regiment would admit of it—and gave him a line to the Commandg Officer for the purpose. You will settle this matter with him when he arrives there as circumstances will justify—If you are not brisk he will be there as soon if not before you.
With respect to Cornet Baylor, I am sorry he should have remained in arrest so long—and were he not charged with Gaming—I would release him from it; but as he is, you will direct a Court to sit when you get in Quarters—there will be several of the Officers of Bland’s Regiment at Winchester, who can compose it in part. I am Dr Sir with esteem & regard Yr Most Obedt sert

  G. Washington

